Citation Nr: 0030171	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-14 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable rating for service connected 
duodenal ulcer from November 15, 1972.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1969 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

A rating action in May 1994 granted entitlement to service 
connection for a duodenal ulcer with an effective date of 
November 15, 1972.  The veteran was assigned a noncompensable 
rating from November 1972.  The dates for service connection 
and assignment of the noncompensable rating were later 
amended to reflect an effective date of June 24, 1993, by way 
of a rating decision dated in September 1994.  A July 1995 
rating decision assigned a disability rating of 20 percent, 
effective as of June 24, 1993.  The veteran's claim for an 
earlier effective date for service connection was denied by a 
Board decision dated in June 1996.  

The Board's June 1996 decision was vacated by a Joint Motion 
for Remand in February 1997.  A Board decision, dated in 
March 1999, found that the veteran was entitled to service 
connection for his duodenal ulcer as of November 11, 1972.  
However, the Board decision made no decision as to the rating 
warranted, if any, for the period after November 1972.  The 
May 1999 rating decision by the RO was the first adjudication 
of the issue of a rating for the period from November 15, 
1972, to June 23, 1993.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran was diagnosed with an active duodenal ulcer 
while in service with upper gastrointestinal studies 
reflecting that assessment in March and September 1972, 
respectively.

3.  The veteran was separated from service in November 1972.

4.  Evidence associated with the claims folder does not 
support a finding that the veteran's duodenal ulcer was 
productive mild recurring symptoms of duodenal ulcer disease, 
once or twice yearly from November 1972 to June 23, 1993.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
duodenal ulcer, from November 15, 1972, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.114, Diagnostic Code 7305 (1972) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

As noted in the introduction section of this decision, the 
veteran's date of grant of service connection was determined 
to be November 15, 1972, the date after his release from 
active duty.  The RO's May 1999 rating decision determined 
that the veteran was not entitled to a compensable rating 
from that date until June 23, 1993, when a 20 percent rating 
was made effective.  The veteran contends that he is entitled 
to a compensable rating for his duodenal ulcer from November 
1972.  

The service medical records (SMRs) reflect that the veteran 
was seen for complaints of vomiting blood in August 1971.  He 
also reported a burning feeling in his stomach.  The 
impression was probably acute gastritis.  The SMRs reflect 
that the veteran continued to complain of recurring nausea 
and vomiting of blood.  A narrative summary, dated in October 
1971, noted that the veteran had been hospitalized for three 
days with a diagnosis of acute gastritis due to alcohol 
abuse.  He was hospitalized a second time in October 1971 
with a diagnosis of acute gastritis.  The veteran experienced 
continued abdominal problems and experienced several episodes 
of hematemesis.  An entry dated in March 1972 noted that the 
veteran had been hospitalized while on leave for vomiting of 
blood and stomach pains.  The entry also recorded the results 
of a barium enema and upper gastrointestinal (GI) series 
reported from the civilian (Galion Community) hospital.  The 
upper GI series provided an impression that the findings were 
consistent with duodenitis and that there was a suggestion of 
an active ulcer crater in the superior fornix of the duodenal 
cap.  The veteran was then afforded an inpatient evaluation 
in April 1972.  An upper GI study reported no evidence of 
abnormality of the esophagus, stomach, or duodenum.  The 
veteran's primary diagnosis was chronic alcoholic gastritis.  
Associated with the SMRs were the results of a barium enema 
and upper GI study from Galion Community Hospital, dated in 
September 1972.  The barium enema was interpreted as normal.  
However, the upper GI study was interpreted to show a 
deformed bulb due to scarring from chronic duodenal ulcer.  
It was also thought that there was a probable active crater.  
The veteran's November 1972 separation physical examination 
reported previous duodenal ulcer disease but no recent 
problem.  

The veteran submitted a claim for compensation benefits in 
June 1993.  He was afforded a VA GI examination in August 
1993.  The examiner noted that the veteran's current weight 
was 172 pounds with a maximum weight of 190 pounds in the 
past year.  There was no evidence of anemia.  There was no 
vomiting.  The veteran stated that he had occasional 
hematemesis.  There was occasional mid-epigastric burning 
that was relieved by Maalox.  The frequency of burning was 
irregular and could not be measured in episodes per year.  
The impression was status post gastric ulcer 1971, currently 
remote and asymptomatic.

Associated with the claims file are treatment records from 
Galion Community Hospital pertaining to the veteran's March 
1972 treatment.  Based on the results of physical examination 
and upper GI study the veteran was diagnosed with duodenitis 
and duodenal ulcer.

The veteran was afforded a VA GI examination in March 1994.  
The veteran denied melena, hematemesis, nausea, vomiting, 
back pain or genitourinary complaints.  Physical examination 
reported slight mid-epigastric tenderness.  There was no 
organomegaly, no masses, no guarding or rebound.  The 
examiner reported that there was no clinical evidence of 
anemia.  The veteran reported that he experienced mid-
epigastric pain on a daily basis that would last one to two 
hours.  The diagnosis was duodenal ulcer disease, remote; 
rule out episodic gastritis.

Associated with the claims file are lay statements from the 
veteran's mother and three family friends that were received 
in June 1994.  The statements reported that they were aware 
of the veteran having stomach problems in service and that he 
currently experienced similar problems.  While several 
statements reported that the veteran still vomited blood and 
had bleeding from his ulcers, there was no indication of 
direct observation of such symptoms.

Also associated with the claims file is a VA outpatient 
treatment record dated in July 1994.  The record was an 
assessment of the veteran's eligibility for fee based care.  
It noted complaints of epigastric pain and tenderness with 
further complaints of rebound tenderness.  The diagnosis was 
severe, active duodenal ulcer.  

The veteran was afforded a VA GI examination in October 1994.  
The veteran said that he had been taking Tagamet over the 
past two months.  His symptoms were improved but he still 
experienced epigastric burning.  He also claimed occasional 
nausea and a rare, occasional black stool.  The veteran said 
that he had recurrent reflux with heartburn on a daily basis.  
He reported diarrhea two to three times per week and 
occasional stomach cramps with the diarrhea.  Physical 
examination reported positive bowel sounds.  There was no 
hepatosplenomegaly.  There was some epigastric tenderness.  
Stools were guaiac negative at the time of the examination.  
The veteran was not anemic.  The examiner noted that an upper 
GI study revealed marked inflammatory changes of the duodenum 
with possible ulcer crater at the apex of the bulb.  The 
diagnosis was duodenal ulcer with marked inflammatory changes 
of the duodenum. 

Associated with the claims file are treatment records from W. 
C. Manthey, M. D., for the period from September 1993 to 
August 1995.  The records reflect treatment for a variety of 
problems.  The records do reflect prescriptions for Tagamet.

The veteran testified at a hearing in October 1995 that he 
felt that he deserved a compensable rating for his ulcer 
disability from the time of his separation from service.  He 
said that he had not received any treatment for his ulcer 
from 1973 to 1993 when he filed his claim.  He said that he 
had seen a doctor on one occasion but since the doctor could 
not do anything for his symptoms it was a waste of time.  The 
veteran further testified that he submitted his claim in 1993 
because his ulcer symptoms had become worse.  

Analysis

The Board must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, an 
opportunity to address the question at a hearing, and if not, 
whether the claimant has been prejudiced by being denied 
those opportunities.  Bernard v. Brown, 4 Vet.App. 384, 392-
94 (1993).  A review of the record reflects that the veteran 
has been provided the opportunity to submit additional 
evidence or argument, and request a hearing.  Therefore, 
there will be no prejudice to the veteran in the Board's 
adjudication of this claim.

In this case, the veteran's duodenal ulcer has been evaluated 
under Diagnostic Code (DC) 7305 of the rating schedule.  
38 C.F.R. § 4.114 (2000).  The Board notes that the criteria 
used to evaluate duodenal ulcer disabilities has remained 
unchanged since 1972, although several changes were made to 
other diagnostic criteria under 38 C.F.R. § 4.114.  
Accordingly, citation to the appropriate criteria will 
reflect the current regulations.

The veteran's duodenal ulcer is currently rated as 
noncompensable for the period from November 15, 1972, to June 
23, 1993.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2000).  Under Diagnostic Code 7305 a 10 
percent evaluation is warranted for mild residuals of a 
duodenal ulcer, with recurring symptoms once or twice yearly.  
A 20 percent evaluation is for consideration for moderate 
residuals of a duodenal ulcer, with recurring episodes of 
severe symptoms two or three times a year averaging ten days 
in duration, or with continuous moderate manifestations.

The veteran's SMRs clearly document at least yearly symptoms 
each year from 1971 to 1972.  He was diagnosed with an active 
ulcer in March and September 1972 based on upper GI studies 
performed at Galion Community Hospital.  At the time of his 
November 1972 separation examination, his ulcer was not 
deemed to be a current problem.  However, while the veteran 
and his family and friends can testify as to his continually 
experiencing stomach problems during the latter part of his 
time in service and even after his discharge from service, 
they are not medical experts and cannot testify as to whether 
the stomach discomfort represented and increase in the 
duodenal ulcer pathology, or merely stomach discomfort due to 
other factors.  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Furthermore, the veteran has testified that he 
visited a doctor only once in the period from 1972 until 1993 
for ulcers.  Clearly, mild recurring symptoms of duodenal 
ulcer disease, once or twice yearly, were not documented.

In reviewing the evidence of record and the rating criteria 
for a 10 percent evaluation for a duodenal ulcer, the Board 
finds that the veteran's disability does not satisfy the 
rating criteria for a compensable evaluation in the period 
from November 1972 to June 23, 1993.  

There is no objective evidence of record to show that the 
veteran exhibited mild recurring symptoms of duodenal ulcer 
disease, once or twice yearly (10 percent) or recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days duration or with continuous moderate 
manifestations such as to warrant the assignment of a 
compensable disability evaluation prior to the assignment of 
his 20 percent rating in June 1993.  The veteran has admitted 
at his hearing in October 1995 that he did not seek 
treatment, other than one occasion, for his ulcer from 1973 
to 1993 and that he filed his claim in 1993 because his 
symptoms had worsened.  (Transcript pp. 8-9).  The worsening 
of his symptoms is reflected in the 20 percent rating granted 
from the time it was first ascertainable that there was an 
increase in the disability.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased rating, beyond that assigned, for 
the veteran's duodenal ulcer.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2000).


ORDER

Entitlement to a compensable rating for duodenal ulcer, for 
the period from November 15, 1972, to June 23, 1993, is 
denied.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 

